Citation Nr: 1646112	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from March 2007 through October 2008.  


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1985, December 1999 to March 2003, and May 2003 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, the Veteran testified that he was unemployable from March 2007 through October 2008 due to his recurring skin cancer.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim was considered part and parcel of an increased rating claim that was on appeal at the time.  The claim for a TDIU was remanded at the time of a Board decision in August 2015.  That claim has now been returned and is addressed below.  All other issues before the Board at the time of the August 2015 decision were addressed at that time and are no longer on appeal.  

The Board notes that after issuance of a March 2016 statement of the case (SOC) and recertification of the appeal, additional evidence was submitted to the Board.  The representative indicated in a November 2016 letter that the Veteran waived initial agency of original jurisdiction (AOJ) review of this evidence.  A remand for such review is therefore not required.  See 38 C.F.R. § 20.1304(c) (2015) (allowing waiver of right to initial AOJ review of evidence submitted after notification of certification of the appeal to the Board).  

The record shows that a Travel Board hearing was scheduled for November 2016, but ultimately canceled.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The most probative and persuasive evidence reflects that for the time from March 2007 through October 2008, the Veteran's service-connected disorders, to include recurring skin cancer, did not preclude him from securing or following a substantially gainful occupation consistent with his education and usual occupation.  


CONCLUSION OF LAW

For the period from March 2007 through October 2008, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to notify was satisfied by a September 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The letter notified the Veteran of the information and evidence needed to substantiate his claim for a TDIU.  Here, the AOJ provided VCAA notice to the Veteran regarding the claim for a TDIU and adjudicated the claim in the first instance.  

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior Remand.  The evidence of record contains service treatment records (STRs), post-service VA and private treatment records, VA examination reports and opinions, income tax returns filed for the years 2007 and 2008, and lay statements, as well as the Veteran's testimony in May 2015.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  The claims file includes VA treatment records for the period in question, and the Board concludes that the evidence is adequate to address the current claim.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU claim in appellate status.  

Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher with the combined rating being 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice, supra.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

As reflected on the title page, the period from March 2007 through October 2008 is at issue here.  In addition to recurring metastatic melanoma, the Veteran is service-connected for tinnitus, hypertension (HTN), acid reflux, and colloid cyst of the brain.  Review of the record reflects that a 100 percent rating has been in effect since July 12, 2012, for metastatic melanoma due to more extensive systemic treatment beyond treatment confined to the skin.  Prior to that period, however, and including the period in question, review of the record reflects that while the Veteran was granted total ratings for periods when his melanoma recurred, for all other periods in between, his combined rating for his service-connected conditions was 20 percent.  Therefore, for the period in question from March 2007 through October 2008, he did not meet the minimum schedular requirement to be considered for a TDIU.  38 C.F.R. § 4.16(a) (2015).  However, that does not end the inquiry.  

A total disability rating may also be considered on an extra-schedular basis for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a) (2015).  Such cases are referred to the Director of the VA Compensation Service with a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) (2015) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  

Analysis

In this case, the Board finds that the evidence does not warrant a referral of the claim to the Director of the Compensation Service for extraschedular consideration.  A detailed explanation follows.  

As noted above, the claim for a TDIU was remanded for initial consideration in August 2015 pursuant to Rice, supra.  The Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) was received in November 2015.  At that time, he indicated that he last worked in March 2007 at Workhorse Aviation Manufacturing.  Additional statements of record reflect that he looked for work during the period in question but was unsuccessful.  He ultimately obtained "seed funding" from a friend who understood his health and financial situation.  (See the Veteran's July 2016 statement.)  This allowed him to establish his own company in October 2008.  It is the Veteran's assertion that his ongoing treatment for his service-connected recurring melanoma resulted in his inability to be gainfully employed for the period from November 2007 through October 2008.  

Review of the record includes the Veteran's tax records for 2007 and 2008 which have been considered by the Board.  As noted by the Veteran's representative in a November 2016 brief, these documents show an adjusted gross income of $0.00 in 2007 and $3,530.51 in 2008.  

Also of record is a July 2016 statement as submitted by B.B., in which she noted that she had known the Veteran since 2004/2005.  She recalled that during 2007-2008, he had a number of biopsies and several surgeries to "aggressively" treat his recurring cancer.  She detailed that even a biopsy or minor surgery disrupted the Veteran's life for several days as it required multiple trips to the medical center for the diagnosis, then for the surgery, and then for follow-up.  This was in addition to his routine monitoring visits with his dermatologist, and for various scans, all in an effort to "stay ahead" of his cancer.  She also recalled that he developed an infection on at least one occasion.  She was not surprised that the Veteran was unable to work during this period, noting that companies avoided hiring people that would adversely affect their employee "pool" for health insurance.  

In a July 2016 "Statement of Health Mar 07 - Oct 08," the Veteran stated that his health as a "general rule" was good during this period with the exception of having metastatic melanoma.  Still, during this period, he did have multiple surgeries and ongoing treatment for suspected melanomas which took him away from work for multiple days at a time.  He had frequent follow-up appointments which also occupied much of his time.  While he searched for employment during the period in question, it was not until he received financial help from a friend which enabled him to establish his own aerospace company in October 2008.  He continued to own the company to the present day which allowed him to continue his ongoing treatment for his recurring metastatic condition.  

Of record are VA treatment records dated before, during, and after the period in question from March 2007 through October 2008.  Specific to the claim on appeal, the Board notes that the Veteran was indeed seen on an ongoing basis for follow-up for his recurring melanoma.  Specifically, in May 2007, it was noted that the Veteran's surgical scars were well healed, and there was no foci of active disease noted.  When seen again in August 2007, there continued to be no active foci of active disease.  Upon routine follow-up in November 2007, he had been doing well since last seen 3 months ago.  He reported no new concerning lesions or lymph nodes.  No problems were noted when seen in December 2007.  In June 2008, it was noted that recent positron emission tomography (PET) and computerized tomography (CT) scans were negative.  Again, there was no active disease.  He was also seen in March 2008 without notation of complaints or concerns associated with his recurring melanoma.  During routine skin checkup in July 2008, a punch biopsy was performed.  No malignancy was seen at that time.  

Clearly, the record confirms that the Veteran was seen throughout the period from March 2007 to October 2008 for follow-up visits regarding his recurrent melanoma.  However, review of these treatment records does not reflect that the Veteran's treatment visits impeded his ability to work.  While visits and testing were ongoing, it appears that he was seen for follow-up about once every 2-3 months.  During the period in question from March 2007 through October 2008, his cancer did not recur.  From the Veteran's own statements he was essentially healthy during the period in question.  Moreover, he tried unsuccessfully to find work during the period in question showing that he was not medically constrained by his numerous doctor visits to be employed.  While he may have not been able to find work in his chosen field, there is nothing in the record to suggest that he was so impaired by his recurring metastatic cancer or any other of his service-connected disabilities as to preclude him from securing or following substantially gainful employment from March 2007 through October 2008.  Therefore, the Board finds that the Veteran is not unemployable by reason of service-connected disabilities for the period from March 2007 through October 2008.  Accordingly, the Veteran does not meet the criteria for referral to the Director of the VA Compensation Service for extraschedular consideration of his claim for a TDIU.  


ORDER

Entitlement to a TDIU for the period from March 2007 through October 2008 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


